Citation Nr: 1133130	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury residuals, to include headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, to include as due to traumatic brain injury or secondary to service-connected traumatic brain injury residuals.

3.  Entitlement to service connection for partial dysgeusia, to include as due to traumatic brain injury or as secondary to service-connected traumatic brain injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

Parenthetically, is important to note that in an earlier January 2006 rating decision, the RO granted service connection for headaches, assigning an initial 10 percent disability rating, effective February 16, 1973 (the date of the original claim).  It is clear that the RO determined that the service-connected headache disability was a residual of trauma to the brain in service.  That determination is also reflected in the rating code used to evaluate the residual headaches, Diagnostic Code 8045, under which residuals of traumatic brain injury (TBI) are rated.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  On that basis the Board has characterized the increased rating issue on appeal appropriately.

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The logic of Clemons with respect to the identification of the acquired psychiatric disorder on appeal is analogous to and appears equally valid with respect to the identification of residuals of TBI.  Thus the proper service connection claims on appeal are as listed above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the evidence of record, the Board finds that further evidentiary development is necessary with respect to the Veteran's claims on appeal.

As noted above, the January 2006 rating decision granting service for headaches reflects that the RO determined that the headaches were residual to trauma to the brain, or traumatic brain injury (TBI), in service; which is also indicated by the RO's evaluation of the disorder under Diagnostic Code 8045 (Residuals of TBI).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

The basis for the RO's actions were findings from a January 2005 VA examination, including that the headaches were posttraumatic and related to an inservice laceration at the right eyebrow.  Review of the service treatment records showed that the Veteran was treated in late December 1962 for a laceration at the right eye lid and for a three-day history headaches, with sutures later removed in early January 1963.  Between December 1962 and July 1963, the Veteran was seen a number of times for complaints which may be associated with traumatic brain injury as indicia of residuals of such injury; including headaches, dizziness, nausea, and upset stomach.  At his August 1963 examination prior to discharge, the Veteran reported a medical history of having had severe headaches.

The Veteran is now also claiming entitlement to service connection for (1) an acquired psychiatric disorder, to include schizophrenia, to include as due to traumatic brain injury or secondary to service-connected traumatic brain injury residuals; and (2) partial dysgeusia, to include as due to traumatic brain injury or secondary to service-connected traumatic brain injury residuals.  

The Veteran was originally awarded a 10 percent rating for his headaches in a January 2006 rating decision, effective from February 1973, pursuant to rating criteria of Diagnostic Code 8045 for rating brain disease due to trauma.  That rating was based on previous rating criteria of Diagnostic Code 8045 for rating brain disease due to trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006).  

The protocol for evaluation of TBI was revised in September 2008.  At that time, VA amended the Schedule for Rating Disabilities (Schedule) by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action was to provide detailed and updated criteria for evaluating residuals of TBI.  These amendments revised 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective from October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  

The amendments apply to all applications for benefits received by VA on or after October 23, 2008; the old criteria applies to applications received by VA before that date unless the Veteran requests review under the new criteria.  Id.  The Veteran filed a claim for reevaluation of his service-connected headaches (residual to TBI) in April 2009.  Thus the new criteria apply as to the disability rating claim.  

As revised, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).
 
Review of the medical evidence on file reveals a number of findings of conditions that are potentially associated with manifestations of TBI, including schizophrenia (including paranoid type), psychomotor retardation, speech (slow, non-spontaneous), very concrete thought process, rule out psychosis due to head trauma, auditory hallucination, rabbit syndrome, buccal repetitive movements, impoverished speech (slow, illogical, irrelevant), impaired memory, affect (blunted, flat), delusions, mask facies, and partial dysgeusia (by Veteran's report).  Notably, recent VA treatment records include an August 2010 psychiatric note that includes findings of psychomotor retardation, non-spontaneous speech, flat affect, and a concluding Axis I diagnosis of psychosis due to head trauma.  

As required for the appropriate evaluation of residuals of TBI under the revised criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, the potential residuals of traumatic brain injury necessitate a comprehensive examination to document all disabling effects.   Review of the two VA examinations conducted after October 2008, in July 2009 (neurological disorders) and April 2010 (mental disorders), shows that findings from these examinations are not adequate for rating the Veteran's traumatic brain injury residuals to include headaches.  Neither provided a comprehensive examination for all potential residuals of traumatic brain injury, including any opinion regarding a nexus between any brain injury and known cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction).  Once VA undertakes the effort to provide an examination when developing a claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, in his VA Form 9 submitted in September 2010, the Veteran reported that his condition had increased in severity and he was having constant headaches and required a new examination of these worsened symptoms.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination(s) at an appropriate VA medical facility to determine the current nature and severity of his service-connected TBI residuals.

The development regarding the increased rating claim could affect the two service connection claims, as the Veteran claimed they are related to or part of the TBI residuals.  Thus, the claims for entitlement to service connection for acquired psychiatric disorder and for dysgeusia are found to be inextricably intertwined with the increased rating claim, and a final Board decision on these two issues cannot be rendered until the increased rating claim issue has been considered.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined). 

As it appears that the Veteran may be receiving ongoing private and/or VA treatment relevant to his increased rating and service connection claims, any additional medical records pertaining to presumed associated cognitive, emotional/behavioral (psychiatric), or physical (including neurological dysfunction) abnormalities should be requested.

In this case, the claims file reflects that the Veteran has received medical treatment for his service-connected TBI residuals and claimed psychiatric and dysgeusia disorders from the VA Outpatient Clinic (VAOPC) in Ponce, Puerto Rico; however, the claims file only contains VA treatment records dated up to August 2010 from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected TBI residuals and claimed psychiatric and dysgeusia disorders for the time period since February 1973.  Of particular interest are any VA clinical records pertaining to the Veteran's service-connected TBI residuals and claimed psychiatric and dysgeusia disorders from the Ponce VAOPC for the period from August 2010 to the present.

In addition, notify the Veteran that he may submit statements describing fully the various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals to include headaches, and the impact of these on his ability or inability to work.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, schedule the Veteran for a VA TBI (traumatic brain injury) examination for the purpose of identifying any and all current residuals of a traumatic brain injury sustained in service in addition to the Veteran's headaches disorder; and to determine the current severity of any such residuals.  The claims file must be reviewed by the examiner and the report should note that review.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, revised on May 25, 2010.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service head injury. 

The examiner should then identify all conditions residual to TBI and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with TBI during service.  The examiner is also requested to opine as to what symptoms or conditions are attributable to the Veteran's TBI, and what symptoms/conditions are associated with unrelated disability.  In this regard, the examiner is asked to specifically address the Veteran's complaints and report of   various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.
 
The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any cognitive, emotional/behavioral (psychiatric), or physical (including neurological dysfunction) condition found to be present, to include any acquired psychiatric disorder or dysgeusia, had its onset in or is related to service, to specifically include as a residual of TBI.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the August 2010 SOC and SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


